                                     Case 2:21-cv-02986-FMO-MRW Document 1 Filed 04/06/21 Page 1 of 9 Page ID #:1




                                       1   Melanie J. Vartabedian (SBN 278181)
                                           vartabedianm@ballardspahr.com
                                       2   BALLARD SPAHR LLP
                                           One Utah Center, Suite 800
                                       3   201 South Main Street
                                           Salt Lake City, Utah 84111-2221
                                       4   Telephone: 801.531.3000
                                           Facsimile: 801.531.3001
                                       5
                                           Susan N. Nikdel (SBN 317921)
                                       6   nikdels@ballardspahr.com
                                           BALLARD SPAHR LLP
                                       7   2029 Century Park East, Suite 1400
                                           Los Angeles, CA 90067-2915
                                       8   Telephone: 424.204.4400
                                           Facsimile: 424.204.4350
                                       9
                                           Attorneys for Defendants VIVINT
                                      10   SOLAR, INC. and VIVINT SOLAR
                                           DEVELOPER, LLC
                                      11
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12
                                                             UNITED STATES DISTRICT COURT
       Ballard Spahr LLP




                                      13
                                                           CENTRAL DISTRICT OF CALIFORNIA
                                      14

                                      15   JAMES JACKSON, an individual;            CASE NO. 2:21-CV-02986
                                           SHIRLEY JACKSON, an individual,
                                      16
                                                            Plaintiffs,             NOTICE OF REMOVAL
                                      17
                                                v.                                  (Pursuant to 28 U.S.C. § 1331 –
                                      18                                            Federal Question & 28 U.S.C. § 1332 –
                                         VIVINT SOLAR, INC., a Delaware             Diversity Jurisdiction)
                                      19 corporation; and VIVINT SOLAR
                                         DEVELOPER, LLC, a Delaware limited
                                      20 liability company; and DOES 1-20,

                                      21                    Defendants.
                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28


                                                                          NOTICE OF REMOVAL
                                     Case 2:21-cv-02986-FMO-MRW Document 1 Filed 04/06/21 Page 2 of 9 Page ID #:2




                                       1   TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                                       2   DISTRICT OF CALIFORNIA:
                                       3         PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. Sections 1331,
                                       4   1332, 1441, and 1446, Defendant Vivint Solar, Inc. and Defendant Vivint Solar
                                       5   Developer, LLC (collectively “Vivint Solar”) hereby remove to this Court the state
                                       6   court action described below.
                                       7   I.    THE REMOVED CASE
                                       8         On or about February 22, 2021, Plaintiff James Jackson and Plaintiff Shirley
                                       9   Jackson (“Plaintiffs”) filed a Complaint against Vivint Solar, in the Superior Court
                                      10   of the State of California, County of Los Angeles, Case No. 21AVCV00126 (the
                                      11   “State Court Action”). A true and correct copy of the Complaint is attached hereto
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12   as Exhibit A. Plaintiff first served Vivint Solar with a copy of the Complaint on or
       Ballard Spahr LLP




                                      13   about March 26, 2021. Vivint Solar has not taken any other action in the State Court
                                      14   Action.
                                      15         The Complaint asserts claims against Vivint Solar for violation of: (1) the
                                      16   Elder Abuse and Dependent Adults Civil Protection Act, Welf. & Inst. Code §
                                      17   15610.07 et seq.; (2) the Home Solicitation Sales Act, Civil Code § 1689.5 et seq.;
                                      18   (3) intrusion upon seclusion; (4) the Fair Credit Reporting Act, 15 U.S.C. § 1681, et
                                      19   seq.; (5) the Unfair Competition Law, Business & Professions Code § 17200, et seq.;
                                      20   (6) fraud – concealment; and (7) negligence. The Complaint relates to a Residential
                                      21   Solar Power Purchase Agreement that Plaintiffs entered with Vivint Solar (the
                                      22   “Agreement”). Pursuant to the Agreement, Vivint Solar agreed to install a solar
                                      23   photovoltaic system (the “System”) at a residence in Palmdale, California and
                                      24   Plaintiffs agreed to purchase energy generated by the System.
                                      25         Pursuant to 28 U.S.C. § 1331, a federal district court will have original
                                      26   jurisdiction over all “civil actions arising under the Constitution, laws, or treaties of
                                      27   the United States.” Additionally, pursuant to 28 U.S.C. § 1332, a federal district
                                      28   court will have original jurisdiction over all “civil actions where the matter in
                                                                                    1
                                                                           NOTICE OF REMOVAL
                                     Case 2:21-cv-02986-FMO-MRW Document 1 Filed 04/06/21 Page 3 of 9 Page ID #:3




                                       1   controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
                                       2   and is between – (1) citizens of different States . . . .” A corporation is deemed a
                                       3   citizen of “every State and foreign state by which it has been incorporated and of the
                                       4   State or foreign state where it has its principal place of business.” 28 U.S.C. §
                                       5   1332(c). A limited liability company is deemed a citizen of every state of which its
                                       6   owners/members are citizens. Johnson v. Columbia Props. Anchorage, LP, 437 F.3d
                                       7   894, 899 (9th Cir. 2006).
                                       8   II.   PROCEDURAL REQUIREMENTS
                                       9         Generally, a defendant has 30 days from the date of service of an initial
                                      10   pleading to remove a case. 28 U.S.C. § 1446(b). Here, removal of this action is
                                      11   timely. Plaintiff first provided Vivint Solar with a copy of the Complaint on or about
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12   March 11, 2021. This Notice of Removal is being filed with the Court on April 6,
       Ballard Spahr LLP




                                      13   2021, i.e., within 30 days after Vivint Solar was served.
                                      14         Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders
                                      15   for the Action in Vivint Solar’s possession are contained in Exhibits A-B.
                                      16         Pursuant to 28 U.S.C. § 1446(a), venue is proper in the Central District of
                                      17   California because this district embraces the place in which the Action has been
                                      18   pending.
                                      19         Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of
                                      20   Removal will be filed with the Superior Court of California, County of Los Angeles
                                      21   promptly after filing of the same in this Court.
                                      22         Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice of
                                      23   Removal will be given to all adverse parties promptly after the filing of the same in
                                      24   this Court.
                                      25         If any question arises as to the propriety of the removal of this action, Vivint
                                      26   Solar requests the opportunity to conduct discovery, brief any disputed issues, and
                                      27   to present oral argument in favor of its position that this case is properly removable.
                                      28         Nothing in this Notice of Removal shall be interpreted as a consent to be sued
                                                                                   2
                                                                          NOTICE OF REMOVAL
                                     Case 2:21-cv-02986-FMO-MRW Document 1 Filed 04/06/21 Page 4 of 9 Page ID #:4




                                       1   in court or a waiver or relinquishment of Vivint Solar’s right to assert defenses,
                                       2   including, without limitation, the defenses of (i) lack of jurisdiction over person, (ii)
                                       3   improper venue and/or forum non conveniens, (iii) insufficiency of process, (iv)
                                       4   insufficiency of service of process, (v) improper joinder of claims and/or parties, (vi)
                                       5   failure to state a claim, (vii) failure to join an indispensable party or parties, or (viii)
                                       6   any other procedural or substantive defenses available under state or federal law.
                                       7   III.   FEDERAL QUESTION JURISDICTION EXISTS
                                       8          The State Court Action is a civil action of which this Court has original
                                       9   jurisdiction under 28 U.S.C. § 1331 and is one that Vivint Solar may remove to this
                                      10   Court pursuant to the provisions of 28 U.S.C. § 1441(b) because Plaintiffs alleges a
                                      11   violation of the federal Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12   “FCRA”) (see Compl., ¶¶ 86-98), a claim that is created by, and arises under, federal
       Ballard Spahr LLP




                                      13   law. To the extent Plaintiffs’ other claims in the State Court Action arise under state
                                      14   law, supplemental jurisdiction over such claims exists pursuant to 28 U.S.C. §§ 1367
                                      15   and 1441 (c).
                                      16   IV.    THE AMOUNT IN CONTROVERSY REQUIREMENT FOR
                                      17          DIVERSITY JURISDICTION IS MET
                                      18          Removal is also proper on diversity grounds because the amount in
                                      19   controversy in this action exceeds $75,000, exclusive of interest and costs. See 28
                                      20   U.S.C. § 1332.
                                      21          In the Ninth Circuit, a removing defendant need only show that the amount in
                                      22   controversy “more likely than not” exceeds the jurisdictional minimum of $75,000.
                                      23   Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). This
                                      24   standard is not “daunting” and courts recognize that a removing defendant is not
                                      25   obligated to “research, state and prove the plaintiff’s claims for damages.” Korn v.
                                      26   Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1024-25 (E.D. Cal. 2008). Where,
                                      27   as here, the amount in controversy is not specified in the complaint, the court may
                                      28   consider the facts alleged in the complaint as well as in the notice of removal. See
                                                                                     3
                                                                            NOTICE OF REMOVAL
                                     Case 2:21-cv-02986-FMO-MRW Document 1 Filed 04/06/21 Page 5 of 9 Page ID #:5




                                       1   Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1031 (N.D. Cal. 2002). Here, it is
                                       2   facially evident from the Complaint that the amount in controversy exceeds $75,000,
                                       3   exclusive of interest and costs. See Singer v. State Farm Mut. Auto. Ins. Co., 116
                                       4   F.3d 373, 377 (9th Cir. 1997).
                                       5         As a preliminary matter, the Civil Case Cover Sheet filed by Plaintiffs in the
                                       6   State Court Action indicates that at a minimum, the amount in controversy exceeds
                                       7   $25,000 because Plaintiffs checked the box for “Unlimited” matter which denotes
                                       8   that the “amount demanded exceeds $25,000.” See Exhibit B.
                                       9         Furthermore, as alleged in the Complaint, Plaintiff seeks to rescind the
                                      10   Agreement which, if fully performed, would result in Plaintiffs paying Vivint Solar
                                      11   for the sale of energy, plus applicable taxes and fees for 20 years. See Compl. ¶ 78
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12   and Exhibit A and Prayer for Relief. The expected income to Vivint Solar under the
       Ballard Spahr LLP




                                      13   Agreement is approximately $43,887.16 over the next 20 years.
                                      14         Additionally, Plaintiffs seek damages for violation of the Fair Credit
                                      15   Reporting Act, 15 U.S.C. § 1681, et seq. See Compl. ¶ 86-98. A plaintiff claiming a
                                      16   negligent violation, may seek actual damages arising from an FCRA violation. See
                                      17   15 U.S.C. § 1681o(a)(1)-(2). A plaintiff claiming a willful violation of the FCRA
                                      18   may seek either actual damages or statutory damages of $100 to $1,000, plus
                                      19   punitive damages. See 15 U.S.C. § 1681n(a)(1)-(2). Whether claiming a negligent
                                      20   or willful violation, a plaintiff may recover costs and reasonable attorneys’ fees. See
                                      21   15 U.S.C. §§ 1681n(a)(3), 1681o(a)(2). If Plaintiff can prove credit injury, emotional
                                      22   distress and a loss of reputation are become compensable even in the absence of out-
                                      23   of-pocket expenses. See Arriola v. Safeco, 15 F.3d 1082 (9th Cir. 1993).
                                      24         Moreover, Plaintiffs seek damages for a violation of the Elder Abuse and
                                      25   Dependent Adults Civil Protection Act, Welf. & Inst. Code § 15610.07 et seq. See
                                      26   Compl. ¶ 61-67. Section 15657 provides that a plaintiff may recover attorney fees,
                                      27   costs and punitive damages, as well as pain and suffering and emotional distress
                                      28   damages. Plaintiffs also seek actual and compensatory damages for their alleged
                                                                                     4
                                                                            NOTICE OF REMOVAL
                                     Case 2:21-cv-02986-FMO-MRW Document 1 Filed 04/06/21 Page 6 of 9 Page ID #:6




                                       1   fraud – concealment, negligence, and intrusion upon seclusion claims, which can
                                       2   also carry significant damages.
                                       3         Additionally, Plaintiffs seek punitive damages. See Compl. ¶ 72. “It is well
                                       4   established that punitive damages are part of the amount in controversy in a civil
                                       5   action,” where they are recoverable under one or more of the Plaintiff’s claims for
                                       6   relief. Gibson v. Chrysler Corp., 261 F. 3d 927, 945 (9th Cir. 2001). Here, Plaintiffs
                                       7   seek punitive damages under their intrusion upon seclusion claim, FCRA claim,
                                       8   fraud claim, and negligence claim.
                                       9         Plaintiffs also seek attorneys’ fees. See Compl. ¶ 84. See Fritsch v. Swift
                                      10   Transp. Co. of Ariz., LLC, 899 F.3d 785, 794 (9th Cir. 2018) (“a court must include
                                      11   future attorneys’ fees recoverable by statute or contract when assessing whether the
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12   amount-in-controversy requirement is met”); Richmond v. Allstate Ins. Co., 897 F.
       Ballard Spahr LLP




                                      13   Supp. 447, 450 (S.D. Cal. April 24, 1995) (“The amount in controversy may also
                                      14   include…attorney fees if recoverable by statute or contract.”). As alleged in the
                                      15   Complaint, under Code of Civil Procedure § 1021.5, Plaintiffs are entitled to an
                                      16   award of attorneys’ fees and costs in prosecuting this action. See Compl. ¶ 109.
                                      17         Plaintiffs’ attorneys’ fees will cause the total value of the suit to exceed
                                      18   $75,000. Federal courts in California have consistently held that rates ranging from
                                      19   $300 an hour to $700 an hour, corresponding to experience, are reasonable. See
                                      20   Eclipse Crp. LLP v. Target Corp., Case No. 15-CV-1411 JLS (BLM), 2020 U.S.
                                      21   Dist. LEXIS 175770 (S.D. Cal, Sept. 24, 2020) (finding an hourly rate of $475
                                      22   reasonable for an of-counsel attorney with 16 years of experience; an hourly rate of
                                      23   $520 reasonable for a partner with 14 years of experience; and a rate of $700
                                      24   reasonable for a partner with 29 years of experience); Caccamise v. Credit One Bank,
                                      25   N.A., Case No. 18-CV-971 JLS (BLM), 2020 U.S. Dist. LEXIS 27251 (S.D. Cal.,
                                      26   Feb. 18, 2020) (finding an hourly rate of $300 reasonable for an associate attorney
                                      27   who had been practicing for one-half to one and one-half years; and an hourly rate
                                      28   of $400 reasonable for an attorney with between three and four years of practice).
                                                                                   5
                                                                          NOTICE OF REMOVAL
                                     Case 2:21-cv-02986-FMO-MRW Document 1 Filed 04/06/21 Page 7 of 9 Page ID #:7




                                       1         Opposing counsel Ronald Wilcox is a partner at Wilcox Law Firm P.C. with
                                       2   26 years of experience. Opposing counsel Andrew Milz is a partner at Flitter Milz
                                       3   P.C. with 13 years of experience. Conservative estimates of the time it takes to
                                       4   investigate a claim, conduct discovery, take depositions, prepare for hearings and
                                       5   trial, and arguing during those hearings and trial would cause the amount in
                                       6   controversy to exceed the $75,000 threshold.
                                       7         Accordingly, although Vivint Solar disputes that it is liable for any damages
                                       8   whatsoever to Plaintiffs, a conservative estimate of Plaintiffs’ alleged damages is
                                       9   over $75,000.
                                      10   V.    COMPLETE DIVERSITY EXISTS
                                      11         Removal is proper because there is complete diversity of citizenship between
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12   the parties. See 28 U.S.C. § 1332. Plaintiffs are, and were at the time of filing of the
       Ballard Spahr LLP




                                      13   Complaint, citizens and residents of California. (See Exhibit A, ¶ 7).
                                      14         Defendant Vivint Solar, Inc. is, and was at the time of filing of the Complaint,
                                      15   a corporation organized solely under the laws of the state of Delaware. Vivint Solar,
                                      16   Inc. is an indirect, wholly owned subsidiary of Sunrun Inc., a corporation organized
                                      17   solely under the laws of the state of Delaware.
                                      18         Defendant Vivint Solar Developer, LLC is, and was at the time of filing of the
                                      19   Complaint, a limited liability company. The sole member of Vivint Solar Developer,
                                      20   LLC is Vivint Solar, Inc., which is a corporation organized solely under the laws of
                                      21   the state of Delaware. Accordingly, Vivint Solar Developer, LLC is a citizen of
                                      22   Delaware.
                                      23         The citizenship of the fictitious Doe Defendants named in the Complaint are
                                      24   disregarded in assessing diversity jurisdiction for removal purposes. See 28 U.S.C.
                                      25   § 1441(b)(1) (“For purposes of removal under this chapter, the citizenship of
                                      26   defendants sued under fictitious names shall be disregarded.”); see also Bryant v.
                                      27   Ford Motor Co. (Bryant II), 886 F.2d 1526, 1528 (9th Cir. 1989) (“Congress
                                      28   obviously reached the conclusion that doe defendants should not defeat diversity
                                                                                    6
                                                                           NOTICE OF REMOVAL
                                     Case 2:21-cv-02986-FMO-MRW Document 1 Filed 04/06/21 Page 8 of 9 Page ID #:8




                                       1   jurisdiction.”).
                                       2            For the foregoing reasons, complete diversity exists as Defendant Vivint
                                       3   Solar, Inc. is a resident of Delaware, Defendant Vivint Solar Developer, LLC is a
                                       4   citizen of Delaware, and Plaintiffs are residents of California.
                                       5   VI.      CONCLUSION
                                       6            The Action may be removed to this Court by Vivint Solar in accordance with
                                       7   the provisions of 28 U.S.C. § 1441 because: (i) this action is a civil action pending
                                       8   within the jurisdiction of the United States District Court for the Central District of
                                       9   California; (ii) federal question jurisdiction exists because Plaintiff allege violation
                                      10   of the FCRA, a claim that is created by, and arises under, federal law; (iii) the action
                                      11   involves diversity jurisdiction because the parties are citizens of different states; and
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12   (iv) the amount in controversy exceeds $75,000.00 exclusive of interest and costs.
       Ballard Spahr LLP




                                      13            WHEREFORE, Vivint Solar respectfully requests that this matter currently
                                      14   pending in the Superior Court of Los Angeles County, California be removed to this
                                      15   Court.
                                      16    Dated: April 6, 2021                  BALLARD SPAHR, LLP
                                                                                  MELANIE J. VARTABEDIAN
                                      17                                          SUSAN N. NIKDEL
                                      18
                                                                                  By:     /s/ Melanie J. Vartabedian
                                      19                                                Melanie J. Vartabedian
                                      20                                                 Attorneys for Defendants VIVINT
                                                                                         SOLAR, INC. and VIVINT SOLAR
                                      21                                                 DEVELOPER, LLC
                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                    7
                                                                           NOTICE OF REMOVAL
                                     Case 2:21-cv-02986-FMO-MRW Document 1 Filed 04/06/21 Page 9 of 9 Page ID #:9




                                       1                             CERTIFICATE OF SERVICE
                                       2         I hereby certify that on this 6th day of April, 2021, I served a true and correct
                                       3   copy of the foregoing DEFENDANTS’ NOTICE OF REMOVAL and all exhibits
                                       4   attached hereto to the following parties via first class mail addressed to:
                                       5

                                       6
                                                 Ronald Wilcox                         Cary L. Flitter
                                                 Allison Krumhorn                      Andrew M. Milz
                                       7         WILCOX LAW FIRM P.C.                  Omi Lorenzano
                                       8
                                                 2021 The Alameda, Suite 200           FLITTER MILZ, P.C.
                                                 San Jose, CA 95126-1138               450 N. Narberth Ave. Suite 101
                                       9         ronaldwilcox@gmail.com                Narberth, PA 19072
                                      10
                                                                                       cflitter@consumerslaw.com
                                                 Attorneys for Plaintiff Margaret      amilz@consumerslaw.com
                                      11         Hicks                                 olorenzano@consumerslaw.com
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12
                                                                                       Attorneys for Plaintiff Margaret Hicks
       Ballard Spahr LLP




                                      13

                                      14
                                                                                    /s/ Melanie J. Vartabedian
                                      15                                            Melanie J. Vartabedian
                                      16

                                      17

                                      18
                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28


                                                                        CERTIFICATE OF SERVICE
